Per Curiam
The same questions are involved in this case as in the case of S. M. Kelsey, W. C. Roberson, and John Bayha, partners as Kelsey, Roberson & Co., v. Thomas Harrison, just decided; and the decision in that case will control in this. We might, however, state in this case, as it was not specifically stated in that, that the chattel mortgage executed by Thomas Harrison to 'Edgar Hull was executed’ to secure the sum of $535.50, while the property mortgaged was of the value of about $3,500. It would- seem that this amount of property would be more than sufficient to secure that amount of debt; .but still we do not think that this great difference between the value of the mortgaged property and the amount of the debt secured will invalidate the mortgage. While it may be some slight evidence of fraud, yet it of itself will not prove fraud where the other circumstances of the case would tend to show good faith.